DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al 2015/0363986 (hereinafter Hoyos).
Re Claim 1.
Hoyos discloses a vehicle door unlocking control method (100,105,110,120, database 185, see flowcharts/methodology of Figs. 2A-C,3,4), comprising: obtaining an acquisition trigger signal by and acquisition apparatus disposed on the vehicle (para [0034,0036], 101; (button on vehicle door 115A – Fig.5C, para [0105]); or a non-contact type acquisition apparatus (communication interface 150/101a; para [0061] or door proximity sensor, para [0105])); controlling (para [0020,0037-0038]), based on the acquisition trigger signal, a first camera assembly (para [0028,0056],145) disposed on a vehicle to acquire a first face image of a user; performing ]), controlling the acquisition apparatus to be turned off (para [0024,0053-54], on-off commands, interface 115). While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to program the control to provide the desired method steps as an obvious matter of design choice in optimizing the desired functionality. While not explicitly taught by the prior art Hoyos patent, would have been obvious to one of ordinary skill in the art given the Hoyos teaching in paragraph [0024] set forth on page 10 of applicant’s remarks, wherein “after a user has been authenticated, the system can also instruct the on-board computer to perform other operations such as starting the vehicle and the like” (emphasis added). It is respectfully submitted with respect to independent claims 1,14 and 24, at least, that turning off a camera or other acquisition device would have been obvious to one of ordinary skill in the art in view of the teaching to turn on or start other functions and the explicit teaching of “and the like”.
Re Claim 2.
Hoyos discloses the method according to claim 1, wherein the acquisition apparatus comprises a contact type acquisition apparatus (button on vehicle door 115A – Fig.5C, para [0105]); or a non-contact type acquisition apparatus (communication interface 150/101a; para [0061] or door proximity sensor, para [0105]), wherein the contact type acquisition apparatus is disposed on at least one of the following locations: a pillar B of the vehicle, at least one vehicle door handle, at least one vehicle door, and at least one rear-view mirror, and the non-contact type acquisition apparatus is disposed on at least one of the following locations: the pillar B of the vehicle, at least one vehicle door, and at least one rear-view mirror.
Re Claim 3.
Hoyos discloses the method according to claim 2, wherein the contact type acquisition apparatus comprises a fingerprint acquisition apparatus (multiple biometric identifiers disclosed by Hoyos), and the acquisition trigger signal comprises fingerprint data, and the controlling, based on the acquisition trigger signal, a first camera assembly (145A) disposed on a vehicle to acquire a first face image of a user comprises: controlling, if the fingerprint data acquired by the fingerprint acquisition apparatus matches pre-stored fingerprint data, the first camera assembly to acquire the first face image of the user.
Re Claim 4. 
Hoyos discloses the method according to claim 2, wherein the non-contact type acquisition apparatus comprises a first camera (145A), and the acquisition trigger signal comprises gesture information, wherein the first camera is any camera in the first camera assembly, wherein the controlling, based on the acquisition trigger signal, a first camera assembly disposed on a vehicle to acquire a first face image of a user comprises: controlling, if the gesture information acquired by the first camera matches pre-stored gesture information, the first camera assembly to acquire the first face image of the user, wherein the sampling frequency of the first camera is lower than a preset sampling frequency. 
While Hoyos does not specifically disclose the sampling frequency limitation, official notice is taken that it would have been obvious to one of ordinary skill in the art to adjust the sampling frequency of a controller to the desired setting as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 5.
Hoyos discloses the method according to claim 2, wherein the non-contact type acquisition apparatus comprises a voice acquisition apparatus (multiple biometric identifiers disclosed by Hoyos), and the acquisition trigger signal comprises voice information, and the controlling, based on the acquisition trigger signal, a first camera assembly (145) disposed on a vehicle to acquire a first face image of a user comprises: controlling, if the voice information acquired by the voice acquisition apparatus matches pre-stored voice information, the first camera assembly to acquire the first face image of the user.
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to adjust the method steps as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 6. 
Hoyos discloses the method according to claim 1, wherein the obtaining an acquisition trigger signal comprises: receiving a control instruction sent by a terminal device (101b,105) communicationally connected to the vehicle, the acquisition trigger signal comprising the control instruction.
Re Claim 7. 
Hoyos discloses the method according to claim 2, wherein before the obtaining the acquisition trigger signal by an acquisition apparatus disposed on the vehicle, the method further comprises: controlling the acquisition apparatus to be turned on, if it is detected that a vehicle engine is off (vehicle sensors 160, para [0060]), a duration during which the vehicle engine is off exceeds a preset duration, the vehicle engine is off and the vehicle door is locked, or, a start control signal of the acquisition apparatus is received.
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to adjust the method steps and duration as desired as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 9.
Hoyos discloses the method according to claim 1, wherein before the obtaining an acquisition trigger signal, the method further comprises: receiving a monitoring instruction sent by a monitoring apparatus (para [0097-0098]) disposed on the vehicle, the monitoring instruction being sent by the monitoring apparatus when monitoring that a duration during which a human body stays in front of the vehicle door is greater than a preset value; controlling, according to the monitoring instruction, the first camera assembly to perform photographing, to obtain monitoring data; and saving the monitoring data.
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to program the control to provide the desired method steps as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 10.
Hoyos discloses the method according to claim 1, wherein after the sending a vehicle door unlocking instruction to at least one vehicle door lock of the vehicle in response to successful feature matching and successful living body detection, the method further comprises: controlling a second camera to acquire a third face image of a driver, the second camera (145B) being disposed inside the vehicle (para [0056]); performing feature matching between the third face image and a pre-stored driver image; and sending, if the facial features of the third face image do not match the facial features of the driver image, a vehicle start stopping instruction to a vehicle starting apparatus (para [0094], multiple biometric identifiers disclosed by Hoyos).
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to program the control to provide the desired method steps as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 11.
Hoyos discloses the method according to claim 1, wherein the first camera assembly comprises a plurality of cameras at different heights (145A,145B), wherein the first camera assembly comprises at least one 3D depth camera; and/or the first camera assembly comprises at least one RGB camera or infrared camera (various disclosed cameras [0056-0057]), wherein the first camera assembly comprises at least one camera disposed inside the vehicle (145B); and/or the first camera assembly comprises at least one camera disposed at the pillar B of the vehicle, the vehicle door (145A), or the rear-view mirror.
Re Claim 12.
Hoyos discloses the method according to claim 1, wherein the method further comprises: displaying, by a display device (140), at least one of the following information: the image acquisition result of the first camera assembly, the operating state of the vehicle, and the feature matching results of the first face image and the second face image, the living body detection result of the first face image, the unlocking result of the vehicle door, and the obtaining result of the acquisition trigger signal (para [0044]).
Re Claim 13.
Hoyos discloses the method according to claim 12, wherein the display device (140) is disposed on at least one of the following locations: the pillar B of the vehicle, the vehicle door of the vehicle, and the rear-view mirror of the vehicle (gauge cluster/dash area – Figs. 5A,B), wherein at least one camera in the first camera assembly is disposed on the display device.
Re Claim 14.
As discussed above with respect to the method limitations of claims 1-13, Hoyos discloses a vehicle, comprising: a vehicle body (Figs.1, 5C), wherein the vehicle body is provided with a first camera assembly (145A) and a vehicle door unlocking controller (control 105,100,110,120, database 185, see flowcharts/methodology of Figs. 2A-C,3,4); the vehicle door unlocking controller comprises:  an acquisition apparatus, a face comparator, a living body detector, and an unlocking controller; the face comparator is connected to the first camera assembly and the unlocking controller; the living body detector is connected to the first camera assembly and the unlocking controller; and the unlocking controller is connected to at least one vehicle door lock of the vehicle body, wherein the acquisition apparatus is configured to obtain an acquisition trigger signal; the vehicle door unlocking controller is configured to control, based on the acquisition trigger signal, a first camera assembly disposed on a vehicle to acquire a first face image of a user; the face comparator is configured to perform feature matching between the first face image and a pre-stored second face image: 5U.S. Patent Application Serial No. 16/233,542 the living body detector is configured to perform a living body detection on the first face image: the unlocking controller is configured to send a vehicle door unlocking instruction to at least one vehicle door lock of the vehicle in response to successful feature matching and successful living body detection; and the vehicle door unlocking controller is further configured to, after the unlocking controller sends the vehicle door unlocking instruction, control the acquisition apparatus to be turned off.
See the discussion of claim 1 above.
Re Claim 15.
As discussed above with respect to claims 2-3, Hoyos discloses the vehicle according to claim 14, wherein the vehicle body is further provided with a contact type acquisition apparatus or a non-contact type acquisition apparatus, wherein the contact type acquisition apparatus is connected to the first camera assembly and configured to acquire the acquisition trigger signal for triggering the first camera assembly to work, and the non-contact type acquisition apparatus being connected to the first camera assembly and configured to acquire the acquisition trigger signal for triggering the first camera assembly to work, wherein the contact type acquisition apparatus is disposed on at least one of the following locations: a pillar B of the vehicle, at least one vehicle door handle, at least one vehicle door, and at least one rear-view mirror, and the non-contact type acquisition apparatus is disposed on at least one of the following locations: the pillar B of the vehicle, at least one vehicle door, and at least one rear-view mirror.
Re Claim 16. 
As discussed above with respect to claims 2-3, Hoyos discloses the vehicle according to claim 15, wherein the contact type acquisition apparatus comprises a fingerprint acquisition apparatus disposed on an outdoor part of the vehicle body, and a touch sensor disposed on the outdoor part of the vehicle body (multiple biometric identifiers disclosed by Hoyos, para [0020,0057,0099]).
Re Claim 17.
Hoyos discloses the vehicle according to claim 15, wherein the non-contact type acquisition apparatus comprises a first camera, wherein the first camera is any camera in the first camera assembly, wherein the first camera is disposed on at least one of the following locations: the pillar B of the vehicle body, at least one rear-view mirror of the vehicle body, and at least one vehicle door of the vehicle body, wherein the sampling frequency of the first camera is lower than a preset sampling frequency.
While Hoyos does not specifically disclose the sampling frequency limitation, official notice is taken that it would have been obvious to one of ordinary skill in the art to adjust the sampling frequency of a controller to the desired setting as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 18.
Hoyos discloses the vehicle according to claim 15, wherein the non-contact type acquisition apparatus comprises a voice acquisition apparatus, wherein the voice acquisition apparatus is disposed on at least one of: at least one vehicle door handle of the vehicle body, a pillar B of the vehicle body, at least one rear-view mirror of the vehicle body, and at least one vehicle door of the vehicle body.
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to adjust the method steps as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 19. 
Hoyos discloses the vehicle according to claim 14, wherein the first camera assembly (145A) is communicationally connected to a terminal device (101b), and the terminal device is configured to send the acquisition trigger signal for triggering the first camera assembly to work.
Re Claim 20.
Hoyos discloses the vehicle according to claim 14, wherein the vehicle body further comprises a monitoring apparatus connected to the first camera assembly and configured to send a monitoring instruction to the first camera assembly when monitoring that a duration during which a human body stays in front of the vehicle door is greater than a preset value, the first camera assembly performing photographing based on the control of the monitoring instruction, to obtain monitoring data.
While Hoyos may not specifically disclose the exact steps of the claimed method, official notice is taken that it would have been obvious to one of ordinary skill in the art to program the control to provide the desired method steps as an obvious matter of design choice in optimizing the desired functionality.
Re Claim 21. 
As discussed above with respect to claim 10-11, Hoyos discloses the vehicle according to claim 14, wherein a second camera (145B) connected to the face comparator is disposed inside the vehicle body (Fig.5), and the second camera is configured to send a captured driver image to the face comparator.
Re Claim 22. 
As discussed above with respect to claim 11, Hoyos discloses the vehicle according to claim 14, wherein the first camera assembly comprises a plurality of cameras at different heights, wherein the first camera assembly comprises at least one 3D depth camera, or the first camera assembly comprises at least one RGB camera or infrared camera, wherein the first camera assembly comprises at least one camera disposed inside the vehicle body, or the first camera assembly comprises at least one camera disposed at the pillar B of the vehicle body, the vehicle door, or the rear-view mirror.
Re Claim 23.
As discussed above with respect to claim 12, Hoyos discloses the vehicle according to claim 14, wherein a display device (101b) is disposed on an outdoor part of the vehicle body, and the display device is connected to at least one of the first camera assembly (145A), the face comparator, the living body detector, and the unlocking controller, wherein the display device is disposed on at least one of the following locations: the pillar B of the vehicle body, the vehicle door of the vehicle body (Fig.5C), and the rear-view mirror of the vehicle body, wherein at least one camera in the first camera assembly is disposed on the display device.
Re Claim 24.
As discussed with respect to claim 1, Hoyos discloses a vehicle door unlocking control apparatus, comprising: a processor (110), and a memory storing instructions (220,290), wherein the instructions, when executed by the processor, cause the processor to perform operations, the operations comprising: obtaining an acquisition trigger signal by an acquisition apparatus disposed on the vehicle (see discussion in claims 1,2 above -(para [0034,0036], 101; (button on vehicle door 115A – Fig.5C, para [0105]); or a non-contact type acquisition apparatus (communication interface 150/101a; para [0061] or door proximity sensor, para [0105]))); controlling, based on the acquisition trigger signal, a first camera assembly (145) disposed on a vehicle to acquire a first face image of a user; performing feature matching between the first face image and a pre-stored second face image; performing living body detection on the first face image; and after sending a vehicle door unlocking instruction to at least one vehicle door lock of the vehicle in response to successful feature matching and successful living body detection, controlling the acquisition apparatus to be turned off. See the discussion of claim 1 above.
Re Claim 25.
Hoyos discloses a non-transitory computer-readable storage medium (220,290, para [0063-0065]), configured to store computer- readable instructions, wherein when the instructions are executed, the operations in the steps of the vehicle door unlocking control method according to claim 1 are implemented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s amendments and corresponding arguments, the claims are now rejected under 35 USC 103 as set forth above. It is respectfully submitted that Applicant’s amendment to include “controlling the acquisition apparatus to be turned off”, while not explicitly taught by the prior art Hoyos patent, would have been obvious to one of ordinary skill in the art given the Hoyos teaching in paragraph [0024] set forth on page 10 of applicant’s remarks, wherein “after a user has been authenticated, the system can also instruct the on-board computer to perform other operations such as starting the vehicle and the like” (emphasis added), as well as paragraph [0053] as indicated in the previous rejection of claim 8 under 35 USC 103. It is respectfully submitted that turning off a camera or other acquisition device would have been obvious to one of ordinary skill in the art in view of the teaching to turn on or start other functions and the explicit teaching of “and the like”. The inclusion of the rejected language of claim 8 into independent claims 1, 14 and 24, necessitates the change in the rejection to 35 USC 103 as previously used to reject claim 8 and as now set forth above. Accordingly, claims 1-7, 9-25 stand rejected.
It is noted that the amendments to claims 13 and 23 obviates the rejection under 35 USC 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the turning off of camera in KR- “When the facial recognition unlocking device 100 is not activated, the controller 120 may turn off the power of the image collecting unit and the location collecting unit, thereby reducing power consumption in the standby state”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675